                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTRELL TEEN, #Y35968, and                        )
 KEUNDRAY KILPATRICK, #463106,                     )
                                                   )
                Plaintiffs,                        )
                                                   )
 vs.                                               )          Case No. 19-cv-00195-JPG
                                                   )
 ARAMARK CORRECTIONAL                              )
 SERVICES, LLC, ST. CLAIR COUNTY,                  )
 and SHERIFF RICHARD WATSON,                       )
                                                   )
                Defendants.                        )

                              MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court for review of the First Amended Complaint filed by Plaintiff

Antrell Teen, a former detainee at St. Clair County Jail who complains that he was denied

nutritionally adequate, safe, and palatable food during his detention at St. Clair County Jail from

2016-19. (Doc. 15). Plaintiff filed the original Complaint with Keundray Kilpatrick in St. Clair

County Circuit Court. (Doc. 1-1). The Complaint addressed a single claim for breach of contract

against Aramark Correctional Services, LLC (“Aramark”), a Delaware company that contracts

with St. Clair County Jail to provide inmates with food. (Id.). Plaintiffs requested $125,000 in

money damages for Aramark’s alleged failure to satisfy this contractual obligation. (Id.).

       Aramark removed the case from state court to federal court pursuant to 28 U.S.C. §§ 1441,

1446, and 1332. (Doc. 1, p. 2). Plaintiffs did not object. The Court found that removal was proper

on the basis of diversity of citizenship. (Doc. 14, p. 1 n. 1) (concluding that “[t]he district court

has original jurisdiction of the civil action because the amount in controversy exceeds $75,000

(exclusive of interest and costs) and involves citizens of different states”).        However, the


                                                 1
Complaint was dismissed at screening under 28 U.S.C. § 1915A for failure to state a claim upon

which relief may be granted. (Doc. 14).

       Plaintiffs were granted leave to file a First Amended Complaint in this District on or before

May 27, 2019. (Doc. 14, pp. 4-5). Prior to the deadline, Plaintiff Teen filed an amended complaint.

(Doc. 15). Plaintiff Kilpatrick did not sign the amended complaint and is not listed as a party in

the case caption. (Id.). In fact, he has not communicated with this Court since the case was

removed. By all indications, this case involves a single plaintiff, i.e., Antrell Teen.

       Plaintiff Teen names two new defendants in addition to Aramark—St. Clair County and

Sheriff Richard Watson. The addition of these two defendants destroys this Court’s diversity

jurisdiction. See, e.g., Estate of Alvarez v. Donaldson Co., Inc., 213 F.3d 993 (7th Cir. 2000)

(diversity jurisdiction present when action is commenced can be divested by the subsequent

addition of nondiverse parties in an amended complaint); Wellness Cmty.-Nat’l v. Wellness House,

70 F.3d 46, 49 (7th Cir. 1995) (first amended complaint, not original complaint, controlled the

court’s jurisdictional analysis). Jurisdiction under 28 U.S.C. § 1332 requires complete diversity

of the parties. Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996) (citizenship of each plaintiff must

be diverse from the citizenship of each defendant). Plaintiff is an inmate who is housed in Illinois,

and he now names an Illinois county, its sheriff, and food service provider as defendants.

Complete diversity is thus lacking between the single plaintiff and the three defendants.

       A federal court faced with this scenario has two choices: (1) deny leave to amend (and

joinder) and retain jurisdiction; or (2) allow the amendment (and joinder) and remand the case to

the state court from which it was removed. See 28 U.S.C. § 1447(e). The Seventh Circuit Court

of Appeals adds that “[w]hen a plaintiff amends his complaint after removal in a way that destroys

diversity, a district [c]ourt must consider the reasons behind the amendment in determining



                                                  2
whether the remand is proper. If a plaintiff amended simply to destroy diversity the district court

should not remand.” Schillinger v. Union Pacific Railroad Co., 425 F.3d 330 (7th Cir. 2005).

       The Court cannot conclude that Plaintiff Teen amended the Complaint with the intention

of destroying diversity jurisdiction. The Court required him to amend in order to pursue his breach

of contract claim after dismissing the original Complaint for failure to state a claim. When he

amended, Plaintiff provided the Court with a copy of the Operating Agreement that gives rise to

his single claim for breach of contract against Aramark. (Doc. 16, pp. 6-22). The contract names

Aramark and St. Clair County as parties to the Agreement. (Id.). Plaintiff presumably added St.

Clair County and the sheriff as defendants because they are necessary and indispensable. But the

addition of these defendants deprives this Court of subject matter jurisdiction for lack of complete

diversity. Under the circumstances, remand of this matter to state court is required. See 28 U.S.C.

§ 1447(c) (“If at any time before final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded.”).

                                             Disposition

       IT IS ORDERED that this case is REMANDED to the Circuit Court for the Twentieth

Judicial Circuit located in St. Clair County, Illinois, for all further action. 28 U.S.C. § 1447(c), and

all pending motions (Doc. 9) are DISMISSED as MOOT in this removed case.

       The CLERK is DIRECTED to transmit a copy of this Order for Remand to the Clerk of

the Circuit Court for the Twentieth Judicial Circuit located in St. Clair County, Illinois, for all

further action and CLOSE this case.

       IT IS SO ORDERED.

       DATED: 8/6/2019
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge

                                                   3
